DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 17-20 in the reply filed on 20 October 2020 is acknowledged.  The traversal is on the ground(s) that both Groups I and IV are directed to beverage making methods which are not distinct.  This is not found persuasive because the invention of Group I, while requiring a cleaning liquid be provided to a first channel between first and second containers, it does not require the mixture of first and second ingredients, the fermentation of the mixture based on temperature, or the extraction of the beverage from the second container by way of a separate extraction channel.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aown et al. in view of Wilkinson or Joseph et al.
	There is disclosed in Aown a beverage making apparatus wherein, a first ingredient contained in a first container 18 is provided to a second container 32 by way of a first channel 28, 68 between the first and second containers, a fermentation process is regulated for a mixture of the first ingredients and a second ingredient contained in the second container based on a temperature of the mixture which is regulated by a temperature control device 40 associated with the second container, and a beverage is extracted from the second container by way of an extraction channel 54 coupled to the second container and a valve 114 located in the second channel.
	Aown discloses all of the claimed subject matter except the use of a cleaning liquid provided to the first channel.
	Wilkinson discloses that it is known in the art to provide a cleaning liquid 110 to a second container 83, 85 by way of a channel 80 which is located between the second container and a first container 8.
Joseph discloses that it is known in the art to provide a cleaning liquid to a second container 150 by way of a channel 120 which is located between the second container and a first container 130.
.
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761